Name: 93/72/EEC: Commission Decision of 23 December 1992 on the setting-up of an Advisory Committee for coordination in the Internal Market field
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  information and information processing;  EU institutions and European civil service
 Date Published: 1993-02-03

 Avis juridique important|31993D007293/72/EEC: Commission Decision of 23 December 1992 on the setting-up of an Advisory Committee for coordination in the Internal Market field Official Journal L 026 , 03/02/1993 P. 0018 - 0019 Finnish special edition: Chapter 1 Volume 3 P. 0006 Swedish special edition: Chapter 1 Volume 3 P. 0006 COMMISSION DECISION of 23 December 1992 on the setting-up of an Advisory Committee for coordination in the Internal Market field(93/72/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Article 8a of the Treaty establishing the European Economic Community provides for the progressive establishment over a period expiring on 31 December 1992 on the Internal Market comprising an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured; Whereas the Council has already adopted some measures, in order to deal with possible practical problems which may arise after the abolition of these border controls; whereas the Member States themselves have also taken some measures; Whereas the achievement of the Internal Market as an area without internal borders requires close and efficient cooperation between the Member States and the Commission; Whereas the Council's Resolution of 7 December 1992 on making the Single Market work invites the Member States and the Commission to consider the need for strengthened cooperation to solve any practical problems which may arise; Whereas existing Community measures in some sectors already provide arrangements to the Commission and/or exchange information between the Member States and the Commission; Whereas these obligations for notification and these systems for the exchange of information do not cover all the sectors in which a close and efficient cooperation between the Member States and the Commission is necessary on completion of the Internal Market in order to resolve possible practical problems especially in its early stages; Whereas it is therefore desirable for the Commission to be advised by a committee of representatives of Member States on matters which require close and efficient cooperation to deal with practical problems requiring urgent attention, HAS DECIDED AS FOLLOWS: Article 1 1. There shall be attached to the Commission and Advisory Committee for coordination in the Internal Market field, hereinafter referred to as 'the Committee'. 2. The Committee shall comprise two representatives of each Member State and be chaired by a representative of the Commission. Article 2 1. The Committee may be consulted by the Commission on any practical problem which may arise after 1 January 1993 concerning the functioning of the Internal Market other than those which are covered by action taken in accordance with arrangements to notify to the Commission and/or exchange information between the Member States and the Commission, laid down in any other applicable Community measure or established within an existing framework for practical cooperation between the Commission and the Member States. 2. A member of the Committee may ask the Commission that the Committee should be consulted on any matter falling with the Committee's competence. Article 3 Working groups may be established to facilitate the Commission's work. Article 4 1. A Secretariat for the Committee shall be provided by the Commission services. 2. The chairman may invite any person with particular competence in respect of an item included on the agenda to take part in the deliberations as an expert. Experts shall take part in the deliberations only in respect of the item for which they have been invited to attend. 3. Representatives for the Commission services concerned shall take part in meetings of the Committee and its working groups. 4. The Committee shall be convened by the Commission and shall meet at Commission headquarters. Article 5 1. The Committee shall discuss matters on which the Commission has requested an opinion. No vote shall be taken. 2. The Commission may, when seeking the opinion of the Committee, set a time limit within which such opinion shall be given. 3. The views expressed by the representatives of the Member States shall be included in the minutes. Article 6 Without prejudice to the provisions of Article 214 of the Treaty, where the Commission informs the Committee that the opinion requested or the question raised is on a matter of a confidential nature, members of the Committee and, where appropriate, the experts referred to in Article 4 (2), shall be under an obligation not to disclose information which has come to their knowledge through the work of the Committee or of its working groups. Article 7 This Decision shall take effect on 1 January 1993. Done at Brussels, 23 December 1992. For the Commission Martin BANGEMANN Vice-President